[Cite as State v. Spaulding, 2022-Ohio-1784.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                        :
                                                      :
         Plaintiff-Appellee                           :   Appellate Case No. 2021-CA-55
                                                      :
 v.                                                   :   Trial Court Case No. 2021-CR-86(B)
                                                      :
 SCOTT SPAULDING                                      :   (Criminal Appeal from
                                                      :   Common Pleas Court)
         Defendant-Appellant                          :
                                                      :

                                                 ...........

                                                 OPINION

                              Rendered on the 27th day of May, 2022.

                                                 ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

ADAM J. ARNOLD, Atty. Reg. No. 0088791, 1717 Liberty Tower, 120 West Second
Street, Dayton, Ohio 45402
       Attorney for Defendant-Appellant

                                                .............

LEWIS, J.
                                                                                       -2-




      {¶ 1} Scott Spaulding appeals from his conviction following a no-contest plea to

one count of robbery, a third-degree felony.

      {¶ 2} Spaulding challenges the trial court’s imposition of a 36-month prison

sentence. He claims the sentence was “unduly harsh” and inconsistent with the purposes

of felony sentencing in R.C. 2929.11 as well as the sentencing factors in R.C. 2929.12.

Under Ohio law, however, we may not reevaluate the evidence and conduct the

independent sentencing review that Spaulding seeks. Accordingly, the trial court’s

judgment will be affirmed.

                                        I. Background

      {¶ 3} A grand jury indicted Spaulding on charges of robbery, a second-degree

felony, and aggravated robbery, a first-degree felony, with firearm specifications. The

charges stemmed from his participation along with two other individuals in an attempt to

steal a truck from an elderly man. Following a competency challenge, Spaulding

ultimately was found competent to stand trial. He later pled no-contest to an amended

charge of robbery as a third-degree felony in exchange for dismissal of all other charges

and specifications. Following a presentence investigation, the trial court imposed a 36-

month prison sentence, which was the statutory maximum.

                                          II. Analysis

      {¶ 4} In his sole assignment of error, Spaulding contends the trial court erred in

imposing a 36-month prison term. He maintains that his sentence was inconsistent with

the purposes of felony sentencing in R.C. 2929.11. He also claims that a proper
                                                                                        -3-

application of the seriousness and recidivism factors in R.C. 2929.12 does not support

his sentence. In particular, Spaulding asserts that he was not the “main” perpetrator of

the crime, that he suffers from intellectual disabilities, that he is not a threat to the

community (as evidenced by a moderate risk-assessment score), and that he has no

criminal history other than driving without a license. For these reasons, Spaulding argues

that his sentence was “unduly harsh,” and he asks us to reverse and remand for

resentencing.

      {¶ 5} When reviewing felony sentences, appellate courts must apply the standards

found in R.C. 2953.08(G)(2). Under that statute, we may increase, reduce, or modify a

sentence, or vacate it altogether and remand for resentencing, if we clearly and

convincingly find that the record does not support certain specified findings or that the

sentence is contrary to law. A trial court’s seriousness and recidivism findings are not

among the specified findings subject to appellate review under R.C. 2953.08(G)(2).

      {¶ 6} In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 9,

the Ohio Supreme Court clarified that “[n]othing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Therefore, when reviewing a sentence imposed based

solely on consideration of those statutes, we may not analyze whether the record

supports the sentence. The only issue is whether the sentence is contrary to law. State

v. Line, 2d Dist. Miami No. 2021-CA-24, 2022-Ohio-857, ¶ 9, citing State v. Dorsey, 2d

Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary to law when it
                                                                                              -4-

does not fall within the statutory range for the offense or if the trial court fails to consider

the purposes and principles of felony sentencing set forth in R.C. 2929.11, and the

sentencing factors set forth in R.C. 2929.12.” (Citation omitted.) State v. Brown, 2017-

Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).

       {¶ 7} Here Spaulding’s 36-month prison sentence was within the statutory range

for a third-degree felony. In addition, the trial court’s judgment entry states that “[t]he court

considered the PSI, record, oral statements of counsel, the defendant’s statement, and

the principles and purposes of sentencing under Ohio Revised Code Section 2929.11,

and then balanced the seriousness and recidivism factors under Ohio Revised Code

Section 2929.12.” October 26, 2021 Judgment Entry at 1. Therefore, Spaulding’s

sentence is not contrary to law.

       {¶ 8} In short, the trial court examined the record and concluded that a 36-month

prison term was consistent with the purposes of felony sentencing and was appropriate

in light of the statutory seriousness and recidivism factors. Jones precludes us from

independently weighing the evidence and substituting our judgment for the trial court’s

regarding a sentence that best reflects compliance with R.C. 2929.11 and R.C. 2929.12.

Accordingly, we overrule Spaulding’s assignment of error.

                                           III. Conclusion

       {¶ 9} The judgment of the Clark County Common Pleas Court is affirmed.

                                       .............



DONOVAN, J. and EPLEY, J., concur.
                            -5-



Copies sent to:

Ian A. Richardson
Adam J. Arnold
Hon. Douglas M. Rastatter